This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STEWART, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Alberto LOPEZ-SANTOYO
                   Sergeant (E-5), U.S. Marine Corps
                               Appellant

                             No. 201900244

                        Decided: 25 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Ray B. Slabbekorn

 Sentence adjudged 21 May 2019 by a general court-martial convened
 at Marine Corps Air Station Miramar, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for eighteen months, forfeiture of all pay
 and allowances, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. McPhaul, NMCCA No. 202000195
                            Opinion of the Court

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is
entitled to have court-martial records that correctly reflect the content of his
proceeding. United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App.
1998). In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2
UNITED STATES                                     NMCCA NO. 201900244

       v.                                                ENTRY
                                                          OF
Alberto LOPEZ-SANTOYO                                  JUDGMENT
Sergeant (E-5)
U.S. Marine Corps                                  As Modified on Appeal
                  Accused
                                                      25 February 2021



   On 21 May 2019, the Accused was tried at Marine Corps Air Station Miramar,
California, by a general court-martial, consisting of a military judge sitting alone.
Military Judge Ray B. Slabbekorn presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 134, Uniform Code of Military Justice,
              10 U.S.C. § 934.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Possession, receipt, and viewing of child pornography
                    between on or about 19 May 2016 and on or about
                    30 November 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Possession, receipt, and viewing of child pornography
                    between on or about 8 June 2015 and on or about
                    24 July 2015.
                       Plea: Not Guilty.
                       Finding: Dismissed.
              United States v. Lopez-Santoyo, NMCCA No. 201900244
                            Modified Entry of Judgment

   Specification 3: Possession, receipt, and viewing of child pornography
                    between on or about 24 July 2015 and on or about
                    29 April 2017.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 4: Possession, receipt, and viewing of child pornography
                    between on or about 19 May 2016 and on or about
                    23 July 2016.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 5: Possession, receipt, and viewing of child pornography
                    between on or about 11 January 2018 and on or about
                    21 April 2018.
                      Plea: Not Guilty.
                      Finding: Dismissed.

   Specification 6: Possession, receipt, and viewing of child pornography
                    between on or about 11 May 2017 and on or about
                    30 November 2018.
                      Plea: Not Guilty.
                      Finding: Dismissed.

                                 SENTENCE

  On 21 May 2019, the military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      Reduction to E-1.
      Confinement for eighteen months.
      Forfeiture of all pay and allowances for eighteen months.
      A bad-conduct discharge.
   The Accused shall be credited with 117 days of confinement already served, to be
deducted from the adjudged sentence to confinement.




                                        2
United States v. Lopez-Santoyo, NMCCA No. 201900244
              Modified Entry of Judgment

               FOR THE COURT:




               RODGER A. DREW, JR.
               Clerk of Court




                        3